EXHIBIT 10.85

 

EXECUTIVE EMPLOYMENT AGREEMENT

 



 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
December 27, 2013, by and between STAR SCIENTIFIC, INC., a Delaware corporation
and its successors (the "Company"), and Michael J. Mullan ("Executive").

 

Recitals

 

A. The Company is engaged in the research, development, manufacturing and
commercialization of nutraceutical dietary supplements and potentially related
pharmaceutical products designed to enhance a healthy lifestyle, other allied
consumer tobacco products and the licensing of technology related to such
products, as well as the licensing of technology related to the production of
low-TSNA tobacco and related low-TSNA tobacco products,

 

B. Executive is being hired as the Chief Executive Officer of the Company, and
Executive and the Company desire to set forth the terms and conditions of the
Executive's employment by the Company Agreement.

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements of the parties hereunder, and for other good and valuable
consideration the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

§ 1. Employment and Duties.

 

1.1 Position. The Company hereby employs Executive, and Executive hereby accepts
employment with the Company, as Chief Executive Officer of the Company.
Executive shall also be nominated for election to the Board of Directors of the
Company (the “Board of Directors”) and nominated for election as Chairman of the
Board of Directors and the Executive agrees to serve as Chairman of the Board of
Directors.

 

1.2 Duties. Executive agrees to devote his best efforts and shall have primary
responsibility within the Company to act as the senior executive of the Company
and have responsibility for the effective operation of the Company, including
day-to-day oversight and responsibility for the Company’s wholly-owned
subsidiaries, but excluding those functions and operations specifically
delegated to the President, and to perform such other duties assigned to him by
the Board of Directors. As Chairman of the Board of Directors, the Executive
shall have the duties and responsibilities designated for such position in the
bylaws of the Company (if any) and as specified by the Board of Directors from
time to time. Executive shall perform his duties in a trustworthy, businesslike
and loyal manner.

 

 

 



1.3 Reporting. In his capacity as Chief Executive Officer, Executive shall
report to the Board of Directors.

 

1.4 Place of Employment. Executive shall perform his services hereunder at the
Company’s Florida offices. Executive’s primary office shall be in Sarasota,
Florida, however, Executive shall spend a portion of his time at the Company’s
other offices.

 

1.5 Change of Duties. The duties of Executive may be modified from time to time
by the mutual consent of the Company and Executive without resulting in a
rescission of this Agreement. The mutual written consent of the Company and
Executive shall constitute execution of that modification. Notwithstanding any
such change, the employment of Executive shall be construed as continuing under
this Agreement as so modified.

 

1.6 Devotion of Time to Company's Business. During the Term of this Agreement
(as such term is defined in Section 1.7. hereof), Executive agrees (i) to devote
substantially all of his productive time, ability and attention to the business
of the Company during normal working hours, (ii) not to engage in any other
business duties or business pursuits whatsoever which conflict with his duties
to the Company without the prior written consent of the Board of Directors,
(iii) whether directly or indirectly, not to render any services of a commercial
or professional nature to any individual, trust, partnership, company,
corporation, business, organization, group or other entity (each, a "Person")
which conflict with his duties to the Company, whether for compensation or
otherwise, without the prior written consent of the Board of Directors, and (iv)
whether directly or indirectly, not to acquire, hold or retain more than a one
percent (1%) interest in any business competing with the business of the Company
or any of its Affiliates (as such term is defined below) without the prior
written consent of the Board of Directors; provided, however, the expenditure of
reasonable amounts of time on book projects, charitable, professional
educational or professional activities or, subject to the foregoing, the making
of passive personal investments shall not be deemed a breach of this Agreement
or require the prior written consent of the Company if those activities do not
materially interfere with the services required of Executive under this
Agreement. For purposes of this Agreement, "Affiliates" shall mean any Person
that, directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company.

 

1.7 Term. Unless sooner terminated as provided in Section 4 hereof the term of
this Agreement shall commence on December 27, 2013 and shall continue through
December 26, 2015, and shall renew automatically thereafter for successive terms
of one year each (the "Term”), unless either party has delivered written notice
to the other at least six (6) months prior to the end of the Term that the Term
will not be extended. The Term, together with any extensions or renewal terms
shall be referred to in this Agreement as the "Term of this Agreement."

 

1

 



1.8 Observance of Company Rules, Regulations and Policies. Executive shall duly,
punctually and faithfully perform and observe any and all rules, regulations and
policies which the Company may now or hereafter reasonably establish governing
the conduct of its business or its employees to the extent such rules,
regulations and policies are not in conflict with this Agreement. Executive
shall promptly provide written notice to the Board of Directors of any such
apparent conflict between this Agreement and the rules, regulations and policies
of the Company of which Executive becomes aware.

 

§ 2. Compensation.

 

2.1 Base Salary. During the first year of the Term of this Agreement, the
Company shall pay Executive a Base Salary of $600,000. During the remaining Term
of this Agreement, the Company shall pay to Executive an annual base salary of
$750,000, subject to upward adjustment from time to time in the good faith
discretion of the Board of Directors. The Base Salary shall be payable in
arrears on a monthly or semi-monthly basis in accordance with the Company's
standard payroll procedures in effect at the time of payment.

 

2.2 Performance Bonus. In addition to the Base Salary, the Company shall pay to
the Executive a bonus in the amount of one hundred fifty thousand dollars
($150,000) within thirty (30) days of the date on which the Company completes
pre-market testing of the time release version of its Anatabloc dietary
supplement.

 

2.3 Equity Awards.

 

(a) Stock Options. The Executive shall be granted the following Options under
the Star Scientific Inc. 2008 Incentive Award Plan (as amended) to purchase six
million (6,000,000) shares of the Company’s common stock. Such Options shall
expire no earlier than the tenth anniversary of the Grant Date and shall vest
and be exercisable as follows:

 

(i) the Option to purchase one million (1,000,000) shares shall be granted
December 27, 2013 and shall be fully vested on the grant date and shall remain
exercisable until the expiration date of the Option.

 

(ii) the option to purchase two million (2,000,000) shares shall be granted
December 27, 2013 and shall vest and become exercisable upon achievement of the
performance goals set forth in Schedule 2.3 attached hereto.

 

(iii) the option to purchase three million (3,000,000) shares shall be granted
on January 2, 2014 and shall vest and become exercisable upon achievement of the
performance goals set forth in Schedule 2.3 attached hereto.

 

(b) Stock Payments. Upon achievement of the performance goals set forth in
Schedule 2.3 attached hereto, the Company shall immediately pay to the Executive
the amounts specified to be paid upon satisfaction of each performance goal,
such payments to be settled in common stock of the Company under the Company’s
2008 Incentive Award Plan (as amended).

 

2

 



2.4 Incentive Plans. In addition to all other benefits and compensation provided
by this Agreement, Executive shall be eligible to participate in such of the
Company's equity, compensation and incentive plans as are generally available to
any of the management executives of the Company, including without limitation
any executive and performance bonus or incentive plans.

 

2.5 Vacation. Executive shall be entitled to such annual vacation time with full
pay as the Company may provide in its standard policies and practices for any
other management executives; provided, however, that in any event Executive
shall be entitled to a minimum of twenty (20) days annual paid vacation time.

 

2.6 Indemnification; Directors and Officers Liability Insurance. To the fullest
extent permitted by the Company’s certificate of incorporation and bylaws or, if
greater, the laws of the State of Delaware, the Company shall promptly indemnify
and hold harmless the Executive for all losses, costs, expenses or other
amounts, including without limitation attorney fees, incurred or paid by the
Executive in connection with the performance by the Executive of his duties or
with his employment hereunder. During the Term of the Agreement, and for a
period of six years thereafter, the Executive shall be entitled to participation
in, and have the benefit of directors’ and officers’ liability insurance
providing coverage in an amount not less than that provided by the Company for
its most senior executives or members of the Board of Directors.

 

2.7 Term Life Insurance. The Company shall maintain term life insurance in the
amount of $10,000,000, with such beneficiary or beneficiaries thereunder as may
be designated from time to time by Executive, and shall pay the premiums due on
such policy and maintain such policy in full force and effect during the Term of
this Agreement.

 

2.8 Disability Insurance. The Company shall maintain a disability insurance
policy for the benefit of the Executive to the same extent generally made
available to senior executives of the Company and the Company shall pay the
premiums due on such policy and maintain such policy in full force and effect
during the Term of this Agreement.

 

2.9 Automobile. During the Term of this Agreement, and in addition to the Base
Salary and other benefits herein provided, the Company shall pay to the
Executive an automobile allowance in the amount of $1,500 per month which shall
be used to purchase or lease, and maintain a vehicle. The car allowance shall be
paid periodically together with the Executive’s Base Salary. The Company shall
reimburse the Executive at the IRS standard mileage rate for any business use of
the vehicle.

 

2.10 Mobile Telephone. Executive shall have use of a wireless mobile telephone
of his choice and the Company will be responsible for payment of all business
usage charges and all usual operational and maintenance expenses associated with
the use by Executive of such telephone.

 

3

 



2.11 Club Dues. The Company shall reimburse Executive for monthly and/or annual
dues related to Executives membership in a club or clubs, consistent with the
Company's practice with the Company's other senior executives.

 

2.12 Outside Counsel for Executive. In order for Executive to have the benefit
of counsel to advise and counsel Executive with respect to the employment issues
relating to terms of this Agreement, the Company shall pay the reasonable
attorneys' fees and expenses incurred by Executive in connection with such
advice and counsel and the drafting and execution of this Agreement.

 

2.13 Other Benefits. Executive shall participate in and have the benefits of all
present and future vacation, holiday, paid leave, unpaid leave, life, accident,
disability, dental, vision and health insurance plans, pension, profit-sharing
and savings plans and all other plans, benefits and perquisites which the
Company now or in the future from time to time makes available to any of its
management executives.

 

2.14 Withholding. The parties shall comply with all applicable legal withholding
requirements in connection with all regular monthly and/or bi-monthly
compensation payable to Executive hereunder.

 

§ 3. Expense Reimbursement. The Company shall reimburse Executive for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the course of performing his duties under this Agreement or
otherwise incurred in the scope and course of his employment with the Company.
All reimbursable expenses shall be appropriately documented and shall be in
reasonable detail and in a format and manner consistent with the Company's
expense reporting policy, as well as applicable federal and state tax record
keeping requirements.

 

§ 4. Termination and Rights on Termination. This Agreement shall terminate upon
the occurrence of any of the following events:

 

4.1 Death. Upon the death of Executive, in which event the Company shall, within
thirty (30) days of receiving notice of such death, pay Executive's estate all
salary and other compensation hereunder, then due and payable and all accrued
vacation pay and bonuses, if any, in each case payable or accrued through the
date of death. In addition, the Company shall pay Executive's estate, at the
time or times otherwise payable under the terms of this Agreement, all salary
and accrued benefits that would have been payable hereunder by the Company to
Executive during the one year period immediately following Executive's death.
Any payment due under this Section 4.1 may be funded by one or more policies of
life insurance to be purchased by the Company and which provide for a benefit in
the amount payable to Executive as beneficiary under such policy or policies
equal to that due Executive under this Section. In the event the Company
purchases such policy or policies and thereafter maintains such policy or
policies in continuous and full force and effect during the term hereof, then
Executive agrees to look solely to such policy or policies for payment of any
amount due hereunder; provided, however, that in the event the Company does not
purchase such policy or policies and thereafter maintain such policy or policies
in continuous and full force and effect during term hereof, then the Company
shall be directly and fully obligated to Executive for such payment.

 

4

 



4.2 Disability. Upon the mental or physical Disability (as such term is defined
below) of Executive, in which event the Company shall, within thirty (30) days
following the determination of Disability, pay Executive all salary then due and
payable and all accrued vacation pay and bonuses, if any, in each case payable
or accrued through the date of determination. In addition, the Company shall pay
all salary and accrued benefits that would have been payable hereunder by the
Company to Executive during the one year period immediately following
Executive’s disability. For purposes of this Agreement, "Disability" shall mean
a physical or mental condition, verified by a physician designated by the
Company, which prevents Executive from carrying out one or more of the material
aspects or essential functions of his assigned duties for at least ninety (90)
consecutive days, or for a total of ninety (90) days in any six (6) month
period. Any payment due under this Section 4.2 may be funded by one or more
policies of disability insurance to be purchased by the Company and which
provide for a benefit in the amount payable to Executive as beneficiary under
such policy or policies equal to that due Executive under this Section. In the
event the Company purchases such policy or policies and thereafter maintains
such policy or policies in continuous and full force and effect during the term
hereof, then Executive agrees to look solely to such policy or policies for
payment of any amount due hereunder; provided, however, that in the event the
Company does not purchase such policy or policies and thereafter maintain such
policy or policies in continuous and full force and effect during the term
hereof, then the Company shall be directly and fully obligated to Executive for
such payment.

 

4.3 Termination by the Company for Cause. Upon delivery by the Company to
Executive of a written notice terminating this Agreement for Cause (as such term
is defined below), which notice shall be supported by a reasonably detailed
statement of the relevant facts and reasons for termination, in which event the
Company shall, within thirty (30) days following such termination, pay Executive
all salary then due and payable through the date of termination. Executive shall
not be entitled to any severance compensation or, subject to applicable law, any
accrued vacation pay or bonuses. For purposes of this Agreement, "Cause" shall
mean:

 

(a) Executive shall have committed an act of dishonesty, fraud, embezzlement or
theft with respect to the property, business or affairs of the Company, in any
such event in such a manner as to cause material loss, damage or injury to the
Company;

 

5

 



(b) Executive shall have materially breached this Agreement and such breach
shall have continued for a period of twenty (20) days after receipt of written
notice from the Company specifying such breach;

 

(c) Executive shall have been grossly negligent in the performance of his duties
hereunder, intentionally not performed or misperformed any of such duties, or
refused to abide by or comply with the directives of the Board of Directors,
which action shall have continued for a period of twenty (20) days after receipt
of written notice from the Company demanding such action cease or be cured;

 

(d) Executive shall have been found guilty of, or has plead nolo contendere to,
the commission of a felony offense or other crime involving moral turpitude; or

 

(e) Executive shall have abused alcohol or drugs (legal or illegal) that, in the
reasonable judgment of the Board of Directors, materially impairs Executive’s
ability to perform his duties hereunder.

 

4.4 Termination by the Company Without Cause. Thirty (30) days after delivery by
the Company to Executive of a written notice terminating Executive's employment
under this Agreement for any reason without cause, including a notice by the
Company of nonrenewal pursuant to Section 1.7, the Company shall continue to pay
Executive all salary, benefits, bonuses and other compensation that would be due
hereunder through the end of the Term of this Agreement had the Company not
terminated Executive's employment.

 

4.5 Voluntary Termination by Executive. Thirty (30) days after delivery by
Executive to the Company of a written notice terminating this Agreement for any
reason without cause, in which event the Company shall, within thirty (30) days
following the effective date of termination, pay Executive all salary then due
and payable through the date of termination. Executive shall not be entitled to
any severance compensation or, subject to applicable law, any accrued vacation
pay or bonuses.

 

4.6 Termination by Executive for Good Reason. Thirty (30) days after delivery by
Executive to the Company of a written notice terminating this Agreement for Good
Reason (as such term is defined below), in which event the Company shall pay
Executive such amounts in such manner as provided for in Section 4.4 hereof. For
purposes of this Agreement, "Good Reason" shall mean:

 

(a) The assignment of Executive to any duties inconsistent with, or any adverse
change in, Executive's positions, duties, responsibilities, functions or status
with the Company, or the removal of Executive from, or failure to reelect
Executive to, any of such positions; provided, however, that a change in
Executive's positions, duties, responsibilities, functions or status that
Executive shall agree to in writing shall not be an event of Good Reason or give
rise to termination under this Section 4.6;

 

6

 



(b) A reduction by the Company of Executive’s Base Salary without his written
consent;

 

(c) The failure by the Company to continue in effect for Executive any material
benefit provided herein or otherwise available to any of the management
executives of the Company, including without limitation, any retirement, pension
or incentive plans, life, accident, disability or health insurance plans, equity
or cash bonus plans or savings and profit sharing plans, or any action by the
Company which would adversely affect Executive's participation in or reduce
Executive's benefits under any of such plans or deprive Executive of any fringe
benefit enjoyed by Executive; or

 

(d) Any other material breach by the Company of this Agreement which is not
cured within twenty (20) days of delivery of written notice thereof by Executive
to the Company.

 

4.7 Termination upon a Change in Control. Thirty (30) days after delivery by
either the Executive or the Company of a written notice to the other party
terminating this Agreement upon (i) a change in ownership or control of the
Company effected through a transaction or series of transactions whereby any
person or persons acting in concert directly or indirectly acquires beneficial
ownership of securities of the Company possessing more than fifty present (50%)
of the total combined voting power of the Company’s securities outstanding
immediately after such transaction, or (ii) a sale or disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any person or persons acting in concert (a “Change in Control”) the
Company shall, within thirty (30) days following the effective date of
termination, pay Executive the sum of $2,500,000. If 26 U.S.C. 280G is found to
be applicable to any payment that may become due to the Executive hereunder,
then the Company shall pay any tax due by Executive due to the application of
Section 280G as a result of any payment to Executive under this Section 4.7. It
is anticipated by the parties that payment that may become due under (b) above
will be funded by one or more policies of life and/or disability insurance to be
purchased by the Company which provide for a benefit in the amount of $2,500,000
payable to Executive as beneficiary under such policy or policies. In the event
the Company purchases such policy or policies and thereafter maintains such
policy or policies in continuous and full force and effect during the term
hereof, then Executive agrees to look solely to such policy or policies for
payment of any amount due under (ii) above; provided, however, that in the event
the Company does not purchase such policy or policies and thereafter maintain
such policy or policies in continuous and full force and effect during the term
hereof, then the Company shall be directly and fully obligated to Executive for
such payment.

 

7

 



4.8 Effect of Termination; Executive’s Equity Awards. All rights and obligations
of the Company and Executive under this Agreement shall cease as of the
effective date of termination, except that the obligations of the Company under
this Section 4 and Executive's obligations under Sections 5 and 6 hereof shall
survive such termination in accordance with their respective terms. In addition,
notwithstanding anything to the contrary contained herein or in any agreement
with respect thereto, (a) upon termination of Executive's employment pursuant to
Sections 4.3 or 4.5 all equity options, equity grants and similar rights held by
Executive with respect to securities of the Company, including without
limitation any stock Options and Stock Payments referred to in Section 2.3
herein shall, to the extent not then vested, immediately terminate and revert to
the Company, (b) upon termination of Executive's employment pursuant to Section
4.4 (including nonrenewal by the Company of this Agreement) or Section 4.6, all
equity options, equity grants and similar rights held by Executive with respect
to securities of the Company, including without limitation Executive's stock
Options and Stock Payments referred to in Section 2.3 herein shall, remain in
full force and effect and shall not be affected by such termination; provided,
however, that the Stock Payment Awards referred to in Section 2.3 shall remain
in effect for a period of no longer than three (3) years following such
termination, at which point unless previously vested, such Stock Payments shall
be forfeited and shall be of no future force or effect; (c) upon termination of
Executive's employment pursuant to any other provision of this Section 4, all
equity options, equity grants and similar rights held by Executive with respect
to securities of the Company, including without limitation Executive's stock
Options and Stock Payments referred to in section 2.3 herein, if such stock
Options and Stock Payments shall have been approved by the Company's
stockholders, shall, to the extent not then fully vested, immediately become
fully vested, and, if applicable, shall be immediately payable.

 

4.9 No Termination by Merger; Transfer of Assets or Dissolution. This Agreement
shall not be terminated by any dissolution of the Company resulting from either
merger or consolidation in which the Company is not the consolidated or
surviving corporation or other entity or transfer of all or substantially all of
the assets of the Company. In such event, the rights, benefits and obligations
herein shall automatically be deemed to be assigned to the surviving or
resulting corporation or other entity or to the transferee of the assets, as the
case may be, with the consent of Executive.

 

§ 5. Restriction on Competition.

 

5.1 Covenant Not to Compete. During the Term of this Agreement and for a period
of twelve (12) months from the termination of this Agreement, Executive shall
not, without the prior written consent of the Company, either directly or
indirectly, for himself or on behalf of or in conjunction with any other Person
(i) own, manage, operate, control, be employed by, participate in, render
services to, or be associated in any manner (unless or to the extent permitted
under Section 1.6) with the ownership, management, operation or control of, any
business that is competitive with the business conducted by the Company or any
of its Affiliates within any of the geographic territories in which the Company
or any of its Affiliates conducts business, (ii) solicit business of the same or
similar type being carried on by the Company or any of its Affiliates from any
Person known by Executive to be a customer of the Company or any of its
Affiliates, whether or not Executive had personal contact with such Person
during and by reason of Executive's employment with the Company, or (iii)
endeavor or attempt in any way to interfere with or induce a breach of any
contractual relationship that the Company or any of its Affiliates may have with
any employee, customer, contractor, supplier, representative or distributor.

 

8

 



5.2 No Breach for Activities Deemed Not Competitive. It is further agreed that,
in the event that Executive shall cease to be employed by the Company and enter
into a business or pursue other activities that, at such time, are not in
competition with the Company or any of its Affiliates, Executive shall not be
chargeable with a violation of this Section 5 if the Company subsequently enters
the same (or a similar) competitive business or activity. In addition, if
Executive has no actual knowledge that his actions violate the terms of this
Section 5, Executive shall not be deemed to have breached the restrictive
covenants contained herein if, promptly after being notified by the Company of
such breach, Executive ceases the prohibited actions.

 

5.3 Severability. The covenants in this Section 5 are severable and separate,
and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. If any provision of this Section 5 relating to
the time period or geographic area of the restrictive covenants shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or geographic area, as applicable, that such court deems reasonable and
enforceable, such time period or geographic area shall be deemed to be, and
thereafter shall become, the maximum time period or largest geographic area that
such court deems reasonable and enforceable and this Agreement shall
automatically be considered to have been amended and revised to reflect such
determination.

 

5.4 Fair and Reasonable. Executive has carefully read and considered the
provisions of this Section 5 and, having done so, agrees that the restrictive
covenants in this Section 5 impose a fair and reasonable restraint on Executive
and are reasonably required to protect the interests of the Company, its
Affiliates and their respective officers, directors, employees and stockholders.
It is further agreed that the Company and Executive intend that such covenants
be construed and enforced in accordance with the changing activities, business
and locations of the Company throughout the term of these covenants.

 

§ 6. Confidential Information.

 

6.1 Confidential Information. Executive hereby agrees to hold in strict
confidence and not to disclose to any third party, other than employees and
agents of the Company or persons retained by the Company to represent its
interests, any of the valuable, confidential and proprietary business,
financial, technical, economic, sales and/or other types of proprietary business
information relating to the Company or any of its Affiliates (including all
trade secrets) in whatever form, whether oral, written, or electronic
(collectively, the "Confidential Information"), to which Executive has, or is
given (or has had or been given), access during the course of his employment
with the Company. It is agreed that the Confidential Information encompasses
technical know-how, trade secrets, or technical, financial, organizational,
sales or other valuable aspects of the business and trade of the Company or its
Affiliates, including without limitation, technologies, products, processes,
plans, clients, personnel, operations and business activities, provided the
Company has taken reasonable steps to maintain the confidentiality of such
information and it is valuable by virtue of being unknown to the Company’s
competitors. This restriction shall not apply to any Confidential Information
that (a) becomes known generally to the public through no fault of the
Executive, (b) is required by applicable law, legal process, or any order or
mandate of a court or other governmental authority to be disclosed, or (c) is
reasonably believed by Executive, based upon the advice of legal counsel, to be
required to be disclosed in defense of a lawsuit or other legal or
administrative action brought against Executive or in prosecution of any such
proceeding on behalf of Executive; provided, however, that in the case of clause
(b) or (c), Executive shall give the Company reasonable advance written notice
of the Confidential Information intended to be disclosed and the reasons and
circumstances surrounding such disclosure, in order to permit the Company to
seek a protective order or other appropriate request for confidential treatment
of the applicable Confidential Information.

 

9

 



6.2 Return of Company Property. In the event of termination of Executive's
employment with the Company for whatever reason or no reason, (a) Executive
agrees not to copy, make known, disclose or use, any of the Confidential
Information without the Company's prior written consent, and (b) Executive or
Executive's personal representative shall return to the Company (i) all
Confidential Information, (ii) all other records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, correspondence, reports,
records, charts, advertising materials and other data or property delivered to
or compiled by Executive by or on behalf of the Company or its respective
representatives, vendors or customers that pertain to the business of the
Company or any of its Affiliates, whether in paper, electronic or other form,
and (iii) all keys, credit cards, vehicles and other property of the Company.
Executive shall not retain or cause to be retained any copies of the foregoing.
Executive hereby agrees that all of the foregoing shall be and remain the
property of the Company and the applicable Affiliates and be subject at all
times to their discretion and control.

 

§ 7. Corporate Opportunities.

 

7.1 Duty to Notify. During the Term of this Agreement, in the event that
Executive shall become aware of any Corporate Opportunity related to the
business of the Company, Executive shall promptly notify the Board of Directors
of such opportunity. Executive shall not appropriate for himself or for any
other Person other than the Company (or any Affiliate) any such opportunity
unless, as to any particular opportunity, the Board of Directors fails to take
appropriate action within thirty (30) days. Executive's duty to notify the Board
of Directors and to refrain from appropriating all such opportunities for thirty
(30) days shall neither be limited by, nor shall such duty limit, the
application of the general laws relating to the fiduciary duties of an agent or
employee. “Corporate Opportunity” as used in this section is an opportunity
within the Company’s lines of business and involving business activity as to
which the Company has fundamental knowledge, practical experience and the
ability to pursue.

 

10

 



7.2 Failure to Notify. In the event that Executive fails to notify the Board of
Directors or so appropriates any such opportunity without the express written
consent of the Board of Directors, Executive shall be deemed to have violated
the provisions of this Section notwithstanding the following:

 

(a) The capacity in which Executive shall have acquired such opportunity; or

 

(b) The probable success in the hands of the Company of such opportunity.

 

§ 8. Assignment of Intellectual Property. Executive agrees that any matter that
is patentable or otherwise protectable through registration under federal
patent, copyright or trade mark laws, including designs, ideas, processes,
methods, formulas, scientific and mathematical models, reports, programs,
software, systems, materials, notes, records, drawings, inventions,
improvements, developments and trade secrets conceived, created, discovered,
developed, prepared, made or suggested by Executive during the term of this
Agreement, solely or in collaboration with others, in or in connection with the
performance of services hereunder (“Inventions”) shall be solely and exclusively
owned by the Company and that Executive shall have no property interest therein.
Executive further agrees to assign (or cause to be assigned), without further
consideration, and does hereby assign to the Company all of his right, title and
interest, free and clear of all liens and encumbrances of any kind whatsoever,
in and to all Inventions and all copyright or other proprietary rights therein

 

§ 9. No Prior Agreements. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive, his employment by the
Company, and the performance of his duties hereunder will not violate or be a
breach of any agreement with a former employer or any other Person. Further,
Executive agrees to indemnify and hold harmless the Company and its officers,
directors and representatives for any claim, including, but not limited to,
reasonable attorneys' fees and expenses of investigation, of any such third
party that such third party may now have or may hereafter come to have against
the Company or such other persons, based upon or arising out of any
non-competition agreement, invention, secrecy or other agreement between
Executive and such third party that was in existence as of the effective date of
this Agreement. To the extent that Executive had any oral or written employment
agreement or understanding with .the Company, this Agreement shall automatically
supersede such agreement or understanding, and upon execution of this Agreement
by Executive and the Company, such prior agreement or understanding
automatically shall be deemed to have been terminated and shall be null and
void.

 

§ 10. Representation. Executive acknowledges that he (a) has reviewed this
Agreement in its entirety, (b) has had an opportunity to obtain the advice of
separate legal counsel prior to executing this Agreement, and (c) fully
understands all provisions of this Agreement.

 

§ 11. Assignment; Binding Effect. Executive understands that he has been
selected for employment by the Company on the basis of his personal
qualifications, experience and skills. Executive agrees, therefore, that he
cannot assign or delegate all or any portion of his performance under this
Agreement. This Agreement may not be assigned or transferred by the Company
without the prior written consent of Executive. Subject to the preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns. Notwithstanding the foregoing, if
Executive accepts employment with an Affiliate, unless Executive and his new
employer agree otherwise in writing, this Agreement shall automatically be
deemed to have been assigned to such new employer (which shall thereafter be an
additional or substitute beneficiary of the covenants contained herein, as
appropriate), with the consent of Executive, such assignment shall be considered
a condition of employment by such new employer, and references to the "Company"
in this Agreement shall be deemed to refer to such new employer.

 

11

 



§ 12. Complete Agreement; Waiver: Amendment. Executive has no oral
representations, understandings or agreements with the Company or any of its
officers, directors or representatives covering the same subject matter as this
Agreement. This Agreement is the final, complete and exclusive statement and
expression of the agreement between the Company and Executive with respect to
the subject matter hereof and thereof, and cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This Agreement may not be later modified except by a further writing
signed by a duly authorized officer of the Company and Executive, and no term of
this Agreement may be waived except by writing signed by the party waiving the
benefit of such term.

 

§ 13. Notices. All notices, requests, demands and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
given or made by personally delivering the same to or sending the same by
prepaid certified or registered mail, return receipt requested, or by reputable
overnight courier, or by facsimile machine to the party to which it is directed
at the address set out on the signature page to this Agreement, with copies to
counsel as indicated, or at such other address as such party shall have
specified by written notice to the other party as provided in this Section, and
shall be deemed to be given if delivered personally at the time of delivery, or
if sent by certified or registered mail as herein provided three (3) days after
the same shall have been posted, or if sent by reputable overnight courier upon
receipt, or if sent by facsimile machine as soon as the sender receives written
or telephonic confirmation that the facsimile was received by the recipient and
such facsimile is followed the same day by mailing by prepaid first class mail.

 

§ 14. Severability; Headings. If any portion of this Agreement is held invalid
or inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid and inoperative. This
severability provision shall be in addition to, and not in place of, the
provisions of Section 5.3 above. The Sections headings herein are for reference
purposes only and are not intended in any way to describe, interpret, define or
limit the extent or intent of this Agreement or of any part hereof.

 

§ 15. Equitable Remedy. Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the restrictive covenants set forth in
Sections 5 and 6 hereof, and because of the immediate and irreparable damage
that would be caused to the Company for which monetary damages would not be a
sufficient remedy, it is hereby agreed that in addition to all other remedies
that may be available to the Company or Executive at law or in equity, the
Company or Executive shall be entitled to specific performance and any
injunctive or other equitable relief as a remedy for any breach or threatened
breach of the aforementioned restrictive covenants.

 

12

 



§ 16. 409A Compliance. This Agreement and any amendments thereto shall, to the
extent applicable, comply with and be interpreted in such a manner as to be
consistent with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended. In addition, notwithstanding any provision herein to the
contrary, if Executive is determined to be a “specified employee” as defined in
Section 409A, any payment due and payable hereunder as a result of the
Executive’s separation from service shall not be made before the date which is
six (6) months after Executive’s date of separation from service.

 

§ 17. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Florida, without regard to its conflict of laws
principles.

 

§ 18. Counterparts. This Agreement may be executed in any number of counterparts
each of which may be executed by less than all of the parties to this Agreement,
each of which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

 

§ 19. Signatures. The parties shall be entitled to rely upon and enforce a
facsimile of any authorized signatures as if it were the original.

 

[Signatures on following page.]



13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

COMPANY:

 

STAR SCIENTIFIC, INC.

 

 

BY: /s/ Christopher C. Chapman

Name:      Christopher C. Chapman

Title:        President

Address: 4770 Cox Road

                 Suite 110

                 Glen Allen, Virginia 23060

 

Address for Notices:

 

EXECUTIVE:

 

 

BY: /s/ Michael J. Mullan

Name:      Michael J. Mullan

Address: 2040 Whitfield Avenue

                 Sarasota, FL 34243

 



 



 

Attachment: Schedule 2.3

 

14

 



 

Schedule 2.3

December 27, 2013

 

 

Star Scientific, Inc.

Performance Criteria and Allocations for Option Vesting and Stock Payments

 

 

      Option Vesting Value of Stock Payments           1. Date of the Company’s
first Investigational New Drug (IND) and/or Clinical Trial Application (CTA)
filing occurring after December 27, 2013   1 million shares $500,000          
2. Last day of first calendar quarter occurring after December 27, 2013 within
which the Company’s cash receipts attributable to operations of the Company’s
consumer products line of business exceeds expenses (without regard to overhead)
attributable to such operation   1 million shares $500,000           3. Last day
of the first calendar quarter occurring after December 27, 2013 within which
earnings of the Company (without regard to interest, depreciation, amortization
or taxes) is reported as positive   1 million shares $500,000           4. Date
of commencement of human clinical trials with respect to the Company’s first IND
and/or CTA filing occurring after December 27, 2013   2 million shares
$1,000,000

 



15

